Exhibit 8.1 SUBSIDIARIES OF CPFL ENERGIA S.A. Jurisdiction of Incorporation Companhia Paulista de Força e Luz (CPFL Paulista) Federative Republic of Brazil Companhia Piratininga de Força e Luz (CPFL Piratininga) Federative Republic of Brazil Rio Grande Energia S.A. (RGE) Federative Republic of Brazil Companhia Luz e Força Santa Cruz (CPFL Santa Cruz) Federative Republic of Brazil Companhia Leste Paulista de Energia (CPFL Leste Paulista) Federative Republic of Brazil Companhia Sul Paulista de Energia (CPFL Sul Paulista) Federative Republic of Brazil Companhia Jaguari de Energia (CPFL Jaguari) Federative Republic of Brazil Companhia Luz e Força Mococa (CPFL Mococa) Federative Republic of Brazil CPFL Geração de Energia S.A. (CPFL Geração) Federative Republic of Brazil Companhia Energética Rio das Antas (CERAN) Federative Republic of Brazil Foz do Chapecó Energia S.A. (Foz do Chapecó) Federative Republic of Brazil Campos Novos Energia S.A. (ENERCAN) Federative Republic of Brazil Energética Barra Grande S.A. (BAESA) Federative Republic of Brazil Centrais Elétricas da Paraíba S.A. (EPASA) Federative Republic of Brazil Paulista Lajeado Energia S.A. (Paulista Lajeado) Federative Republic of Brazil CPFL Energias Renováveis S.A. (CPFL Renováveis) Federative Republic of Brazil CPFL Centrais Geradoras Ltda. (CPFL Centrais Geradoras) Federative Republic of Brazil CPFL Comercialização Brasil S.A. (CPFL Brasil) Federative Republic of Brazil Clion Assessoria e Comercialização de Energia Elétrica Ltda. (CPFL Meridional) Federative Republic of Brazil CPFL Comercialização Cone Sul S.A. (CPFL Cone Sul) Federative Republic of Brazil CPFL Planalto Ltda. (CPFL Planalto) Federative Republic of Brazil CPFL Serviços, Equipamentos, Indústria e Comércio S.A. (CPFL Serviços) Federative Republic of Brazil NECT Serviços Administrativos Ltda. (Nect) Federative Republic of Brazil CPFL Atende Centro de Contatos e Atendimentos Ltda. (CPFL Atende) Federative Republic of Brazil CPFL Total Serviços Administrativos Ltda. (CPFL Total) Federative Republic of Brazil CPFL Telecom S.A. (CPFL Telecom) Federative Republic of Brazil CPFL Transmissão Piracicaba S.A. (CPFL Transmissão) Federative Republic of Brazil CPFL Jaguariúna Participações Ltda. (CPFL Jaguariúna) Federative Republic of Brazil CPFL Jaguari de Geração de Energia Ltda. (Jaguari de Geração) Federative Republic of Brazil Chapecoense Geração S.A. (Chapecoense) Federative Republic of Brazil Sul Geradora Participações S.A. (Sul Geradora) Federative Republic of Brazil CPFL Participações S.A. (CPFL Participações) Federative Republic of Brazil Atlântica I Parque Eólico S.A. Federative Republic of Brazil Atlântica II Parque Eólico S.A. Federative Republic of Brazil Atlântica IV Parque Eólico S.A. Federative Republic of Brazil Atlântica V Parque Eólico S.A. Federative Republic of Brazil Bitupita I Energia S.A. Federative Republic of Brazil Bitupita II Energia S.A. Federative Republic of Brazil Bitupita III Energia S.A. Federative Republic of Brazil Bons Ventos Geradora de Energia S.A Federative Republic of Brazil BVP S.A. Federative Republic of Brazil Campo dos Ventos I Energias Renováveis Ltda. Federative Republic of Brazil Campo dos Ventos II Energias Renováveis S.A. Federative Republic of Brazil Campo dos Ventos III Energias Renováveis Ltda. Federative Republic of Brazil Campo dos Ventos IV Energias Renováveis S.A Federative Republic of Brazil Campo dos Ventos V Energias Renováveis Ltda. Federative Republic of Brazil Chimay Empreendimentos e Participações Ltda. Federative Republic of Brazil CPFL Bio Buriti Ltda. Federative Republic of Brazil CPFL Bio Ester Ltda. Federative Republic of Brazil CPFL Bio Formosa Ltda. Federative Republic of Brazil CPFL Bio Ipê Ltda. Federative Republic of Brazil CPFL Bio Pedra Ltda. Federative Republic of Brazil CPFL Bioenergia S.A. Federative Republic of Brazil CPFL Sul Centrais Elétricas Ltda. Federative Republic of Brazil Curral Velho I Energia S.A. Federative Republic of Brazil Curral Velho II Energia S.A. Federative Republic of Brazil Curral Velho IV Energia S.A. Federative Republic of Brazil Eólica Formosa Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eólica Holding S.A. Federative Republic of Brazil Eólica Icaraizinho Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eólica Paracuru Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eurus V Energias Renováveis S.A Federative Republic of Brazil Eurus VI Energias Renováveis Ltda. Federative Republic of Brazil Jayaditya Empreendimentos e Participações Ltda. Federative Republic of Brazil Mohini Empreendimentos e Participações Ltda. Federative Republic of Brazil PCH Holding 2 S.A. Federative Republic of Brazil PCH Holding S.A. Federative Republic of Brazil PCH Participações S.A. Federative Republic of Brazil Pedra Cheirosa I Energia Ltda. Federative Republic of Brazil Pedra Cheirosa II Energia Ltda. Federative Republic of Brazil Santa Clara I Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara II Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara III Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara IV Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara V Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara VI Energias Renováveis Ltda. Federative Republic of Brazil Santa Luzia Energética S.A. Federative Republic of Brazil Santa Mônica Energias Renovaveis Ltda. Federative Republic of Brazil Santa Ursula Energias Renovaveis Ltda. Federative Republic of Brazil São Benedito Energias Renovaveis Ltda. Federative Republic of Brazil São Domingos Energias Renovaveis Ltda. Federative Republic of Brazil Siff Alpha Ltda. Federative Republic of Brazil Siif Cinco Geração e Comercialização de Energia S.A. Federative Republic of Brazil Siif Desenvolvimento de Projetos de Energia Eólica Ltda. Federative Republic of Brazil Siif Energies do Brasil Ltda. Federative Republic of Brazil SPE Aiuruoca Energia Ltda. Federative Republic of Brazil SPE Alto Irani Energia S.A. Federative Republic of Brazil SPE Arvoredo Energia S.A. Federative Republic of Brazil SPE Baixa Verde Energia S.A. Federative Republic of Brazil SPE Barra da Paciência Energia S.A. Federative Republic of Brazil SPE Bio Alvorada S.A. Federative Republic of Brazil SPE Bio Coopcana S.A. Federative Republic of Brazil SPE Boa Vista 1 Energia S.A. Federative Republic of Brazil SPE Boa Vista 2 Energia Ltda. Federative Republic of Brazil SPE Cachoeira Grande Energia Ltda. Federative Republic of Brazil SPE Cajueiro Energia S.A. Federative Republic of Brazil SPE Cocais Grande Energia S.A. Federative Republic of Brazil SPE Corrente Grande Energia S.A. Federative Republic of Brazil SPE Costa Branca Energia S.A. Federative Republic of Brazil SPE Costa das Dunas Energia S.A. Federative Republic of Brazil SPE CPFL Solar 1 Energia S.A. Federative Republic of Brazil SPE Farol de Touros Energia S.A. Federative Republic of Brazil SPE Figueira Branca Energia S.A. Federative Republic of Brazil SPE Gameleira Energia S.A. Federative Republic of Brazil SPE Juremas Energia S.A. Federative Republic of Brazil SPE Macacos Energia S.A. Federative Republic of Brazil SPE Navegantes Energia S.A. Federative Republic of Brazil SPE Ninho da Águia Energia S.A. Federative Republic of Brazil SPE Paiol Energia S.A. Federative Republic of Brazil SPE Pedra Preta Energia S.A. Federative Republic of Brazil SPE Penedo Energia Ltda. Federative Republic of Brazil SPE Plano Alto Energia S.A. Federative Republic of Brazil SPE Salto Góes Energia S.A. Federative Republic of Brazil SPE Santa Cruz Energia Ltda. Federative Republic of Brazil SPE São Gonçalo Energia S.A. Federative Republic of Brazil SPE Tombo Energia Ltda. Federative Republic of Brazil SPE Turbina 16 Energia S.A. Federative Republic of Brazil SPE Turbina 17 Energia S.A. Federative Republic of Brazil SPE Varginha Energia S.A. Federative Republic of Brazil SPE Várzea Alegre Energia S.A. Federative Republic of Brazil T 15 Energia S.A. Federative Republic of Brazil Ventos de Santo Dimas Energias Renovaveis Ltda. Federative Republic of Brazil Ventos de São Martinho Energias Renovaveis Ltda. Federative Republic of Brazil Rosa dos Ventos Geração e Comercialização de Energia S.A. Federative Republic of Brazil
